Citation Nr: 0834465	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  07-30 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a pelvic cyst, 
claimed as uterine fibroids.

2.  Entitlement to service connection for residuals of a 
hysterectomy with salpingo-oophorectomy, to include as 
secondary to a service connected pelvic cyst.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The appellant was a member of the United States Army Reserve, 
with periods of active duty and active duty for training from 
August 1980 to June 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA), which denied 
entitlement to the benefits sought.

The appellant testified at an August 2008 personal hearing 
before the undersigned Veterans Law Judge via videoconference 
from the RO.  At that hearing, the appellant specified that 
the residuals of hysterectomy included in her claim included 
a bilateral salpingpo-oophorectomy.  The issue on appeal has 
been recharacterized accordingly.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record reveals that it is unclear as to 
exactly when the appellant had periods of active duty service 
or active duty for training.   There appears to be a conflict 
between the periods claimed in 1983 and the periods verified.  
A remand is required for further development to resolve this 
conflict, and ascertain the precise dates and status of the 
appellant's periods of service. 

The appellant alleges that she had a period of active duty or 
active duty for training from February 1983 to August 1983.  
While treatment records from Walter Reed Army Medical Center 
(WRAMC) indicate the appellant's duty status to be "active" 
during her July 1983 treatment, there has been no official 
verification of the appellant's duty status during this 
period.  A DD Form 214, Certificate of Release or Discharge 
from Active Duty, for the period of January to September 1984 
also appears to credit the appellant with active duty time 
not accounted for elsewhere.

In seeking to verify the appellant's service, the RO 
submitted only those periods for which the appellant had 
provided verification for by way of a copy of a DD Form 214.  
The RO did not seek information on other possible periods of 
duty.  VA must attempt to verify the dates and duty status 
for any period of service by the appellant during the period 
from February to August 1983.  Moreover, as the 
characterization of that period as active duty (AD), active 
duty for training (ACDUTRA), or inactive duty for training 
(INACDUTRA) is relevant to the appellant's eligibility for 
compensation benefits, her specific duty status must be 
determined.

As the issue of service connection on a secondary basis for 
residuals of a hysterectomy and salpingo-oophorectomy is 
inextricably intertwined with the determination of service 
connection for the initial pelvic cyst condition, both issues 
on appeal must be remanded.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request the appellant's 
complete personnel record or take other 
appropriate steps to verify all alleged 
periods of active duty service and the 
appellant's status during such periods, to 
include a specific request regarding the 
period of February 1983 to August 1983.  

2.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the appellant and her 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless she is 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

